Citation Nr: 0911956	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1961 to 
August 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the VA 
Regional Office (RO) or Roanoke, Virginia.

This appeal was previously remanded for additional 
development by the Board June 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a document dated June 7, 2007 the Board remanded this case 
for additional development, including a new VA examination.  
The record reflects that on September 30, 2008 the Veteran 
was notified that he would be contacted by the VA medical 
facility nearest him to schedule an examination.  The Veteran 
was subsequently notified that an examination was scheduled 
for October 20, 2008.  The Veteran failed to attend his 
scheduled examination.  A note from the Salem VA Medical 
Center dated October 27, 2008 states that the Veteran related 
that he was in the hospital for the past five months and just 
returned home the previous Friday.  The note further states 
that the Veteran indicated that he was on a pump, making it 
difficult to get around, and that he would need another 
operation in the spring.  A message printed at the Salem VA 
medical center states that the exam request was canceled, 
with the reason given as "Veteran withdrew claim."  In the 
"additional comments" section, there is a notation that the 
Veteran called to say he was in the hospital and would not be 
able to attend any appointment until after March 2009. 

No attempt was made to re-schedule a new exam after March 
2009.  In a statement dated March 3, 2009, the Veteran's 
representative requested that this case be remanded and the 
Veteran scheduled for an examination in accordance with the 
Board's previous decision.

Unfortunately, this case must again be remanded.  The 
evidence does not indicate that the Veteran withdrew his 
claim.  The Board find that the Veteran's excuse for missing 
the scheduled examination, that he was in the hospital 
recovering from surgery, was sufficient to warrant an attempt 
to reschedule his examination.  Although the Veteran 
indicated that he was unable to attend an examination until 
after March 2009, there is no indication that any attempt was 
made to reschedule the examination after that date.  The 
Veteran should be afforded an additional opportunity to be 
examined.  Of course, the duty to assist is not a one way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If 
the Veteran fails to attend the rescheduled examination 
without adequate excuse, or, if he is legitimately unable to 
attend the examination, to identify a reasonably proximate 
time that he can attend a VA examination, his appeal will be 
adjudicated without it. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran 
about the information and evidence 
necessary to substantiate the claim, 
notify him of the type of evidence VA 
will attempt to obtain on his behalf 
and the type of evidence he is expected 
to provide, and request that he provide 
any and all evidence currently in his 
possession.  Furthermore, the letter 
should comply with the guidance 
concerning notice as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake,  22 
Vet. App. 37 (2008).

2.  The AMC/RO should arrange  for the 
Veteran for a VA psychiatric 
examination, performed by a psychiatrist 
with appropriate expertise to determine 
the current degree of severity and all 
manifestations of his service-connected 
posttraumatic stress disorder. All 
indicated tests and studies should be 
completed and all clinical findings 
should be reported in detail. The 
examiner should indicate, with respect 
to  each of the psychiatric symptoms 
identified, whether  such symptom is a 
symptom of  the Veteran's service- 
connected PTSD.  The examiner should 
also provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the Veteran's 
service- connected PTSD.  To the extent 
possible, the manifestations of the  
service-connected PTSD should be 
distinguished from  those of any other 
mental  disorder found to be  present.  
The examiner is specifically requested 
to include in the diagnostic formulation 
an Axis V diagnosis, the Global 
Assessment of Functioning (GAF scale) 
and an explanation of what the assigned 
score represents.  A rationale for all 
opinions  expressed should be  provided.  
In rendering an opinion, the examiner is 
particularly requested to address the 
opinions expressed by the Veteran's 
treating Vet Center therapist in January 
2004 (to the effect that the Veteran has 
severe PTSD) and the VA examiner in 
February 2004 (to the effect that the 
Veteran was significantly affected in 
numerous areas by his PTSD).  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examination report 
should indicate whether the examiner 
reviewed the Veteran's medical records.

3.  Thereafter, the RO should  
readjudicate the Veteran's claim  for an 
initial rating in excess of 30 percent 
for PTSD.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




